Motion to dismiss appeal granted and the appeal dismissed, with costs and $20 costs of motion, upon the grounds that (1) insofar as it is from that portion of the Appellate Division order granting petitioner’s motion to hold respondent in contempt the order does not finally determine the proceeding within the meaning of the Constitution, and (2) insofar as it is from that portion of the Appellate Division order granting petitioner’s motion to disbar respondent no substantial constitutional question is directly involved. Cross motion for a stay dismissed as academic.